Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              September 28, 2017

The Court of Appeals hereby passes the following order:

A17A0645. PLATINUM STAFFING, INC. v. BUTLER, COMMISSIONER OF
    DEPARTMENT OF LABOR et al.

      As the record clearly supports the decision of the Department of Labor, this
appeal is hereby DISMISSED as improvidently granted.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/28/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.